DAVIDSON, Judge.
This is a conviction for keeping a bawdy house; the punishment, a fine if $200 and twenty days in jail.
There is no showing that appellant is at liberty upon appeal bond or recognizance, or that she is confined in jail pending this appeal, as required. Locke v. State, 154 Tex. Cr. R. 104, 225 S. W. 2d 179; Brackeen v. State, 154 Tex. Cr. R. 98, 225 S. W. 2d 180; Milstead v. State, No. 26,692, 262 S. W. (2d) 712.
In the absence of such a showing, the appeal is dismissed.
Opinion approved by the court.